Citation Nr: 0905629	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  07-30 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for status post left 
renal infarct.

2.  Entitlement to service connection for hypertensive heart 
disease.

3.  Entitlement to an initial evaluation in excess of 10 
percent for carpal tunnel syndrome of the right wrist.

4.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the right shoulder 
(status post arthroscopy), left shoulder, right knee, left 
knee, cervical spine and thoracolumbar spine.

5.  Entitlement to an initial compensable evaluation for 
gastroesophageal reflux disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1979 until 
his retirement in April 2006.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the 
Regional Office (RO) that granted service connection for 
carpal tunnel syndrome of the right wrist; status post 
arthroscopy repair of the right shoulder, with degenerative 
joint disease, and degenerative joint disease of the left 
shoulder, right knee, left knee, cervical spine and 
thoracolumbar spine; and gastroesophageal reflux disease.  
The RO assigned a 10 percent evaluation for carpal tunnel 
syndrome of the right wrist and arthritis of the above-
mentioned joints, and a noncompensable rating for 
gastroesophageal reflux disease.  The Veteran disagreed with 
the assigned ratings.  In addition, the RO denied service 
connection for status post left renal infarct and for 
hypertensive heart disease.

The issues of entitlement to service connection for 
hypertensive heart disease 
and left renal infarct, and entitlement to an initial 
evaluation in excess of 10 percent for degenerative joint 
disease of the shoulders, knees, cervical spine and 
thoracolumbar spine are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  The Veteran's carpal tunnel syndrome of the right wrist 
is manifested by diminished sensation, and is not productive 
of more than mild impairment.

2.  Gastroesophageal reflux disease is manifested by 
heartburn.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for carpal tunnel syndrome of the right wrist have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8515 (2008).

2.  The criteria for an initial compensable evaluation for 
gastroesophageal reflux disease have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.31, 
4.114, Diagnostic Code 7346 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  VCAA notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, insufficiency in the timing or 
content of VCAA notice is harmless if the errors are not 
prejudicial to the claimant.  Conway v. Principi, 353 F.3d 
1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed 
under a prejudicial error rule); see also Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In a March 2006 letter, issued prior to the rating decision 
on appeal, the RO provided notice to the Veteran regarding 
what information and evidence must be submitted by the 
veteran and what information and evidence will be obtained by 
VA with regard to his claim for service connection.  In 
addition, a separate March 2006 letter informed the Veteran 
of the necessity of providing medical or lay evidence 
demonstrating the level of impairment for his claimed 
conditions, and the effect that the conditions have on his 
employment and daily life.  The notice also provided examples 
of pertinent medical and lay evidence that the Veteran may 
submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to a disability rating.  This letter 
also advised the appellant of the evidence needed to 
establish an effective date.  The case was last readjudicated 
in August 2007.  A June 2008 letter also provided information 
regarding the evidence needed to substantiate a claim for a 
higher rating and the distribution of duties in obtaining 
such evidence.  The Veteran responded that he had submitted 
all information and evidence and that there was no other 
evidence to give to VA to support the appeal.

In any event, the appeal regarding the claim for a higher 
initial rating stems from the initial award of service 
connection.  In Dingess, the United States Court of Appeals 
for Veterans Claims (Court) held that in cases in which 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91; see also 38 C.F.R. § 3.159(b) (2008); see 
generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a 
party appeals from an original assignment of a disability 
rating, the claim is classified as an original claim, rather 
than as one for an increased rating); see also Shipwash v. 
Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. 
West, 12 Vet. App. 119 (1999) (establishing that initial 
appeals of a disability rating for a service-connected 
disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, VA medical records, a VA examination 
report and the testimony of the veteran at a hearing before 
the undersigned.

In this case the appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by responding to notices 
and by describing his symptoms and their impact on his 
activities in testimony.  Thus, the Veteran has been provided 
with a meaningful opportunity to participate in the claims 
process and has done so.  Any error in the sequence of events 
or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Sanders, supra; Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The Veteran takes issue with the initial ratings assigned 
when service connection was granted for carpal tunnel 
syndrome of the right wrist and gastroesophageal reflux 
disease.  Where the appellant has expressed dissatisfaction 
with the assignment of an initial rating following an initial 
award of service connection for that disability, separate 
ratings can be assigned for separate periods of time based on 
the facts found - a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

A.  Carpal tunnel syndrome 

A 70 percent evaluation may be assigned for complete 
paralysis of the median nerve of the major extremity.  The 
hand inclined to the ulnar side, the index and middle fingers 
more extended than normally, considerable atrophy of the 
muscles of the thenar eminence, the thumb in the plane of the 
hand (ape hand); pronation incomplete and defective, absence 
of flexion of index finger and feeble flexion of middle 
finger, cannot make a fist, index and middle fingers remain 
extended; cannot flex distal phalanx of thumb, defective 
opposition and abduction of the thumb, at right angles to 
palm; flexion of wrist weakened; pain with trophic 
disturbances.  A 50 percent evaluation is assignable for 
incomplete paralysis of the median nerve of the major 
extremity that is severe.  When moderate, a 30 percent 
evaluation may be assigned, and when mild, a 10 percent 
evaluation may be assigned.  38 C.F.R. § 4.124a, Diagnostic 
Code 8515.

Initially, the record reflects that the Veteran is right-
handed.

The evidence supporting the claim includes the veteran's 
statements and some of the medical findings.  The Veteran 
asserts that his right hand cramps if he writes too much.  He 
reports numbness of his right wrist and he states that he 
wears a brace at night.  During the April 2006 VA 
examination, the Veteran reported numbness of his right 
thumb, index and long fingers.  He also stated that he had 
decreased strength when twisting jar lids open.

The evidence against the Veteran's claim includes the 
findings on the April 2006 VA examination.  The Veteran 
reported he is able tor write, type and use utensils.  It was 
noted that the Veteran had diminished sensation to pin prick 
on the thumb, index and long fingers of his right hand.  
While the examiner noted diminished strength in the left 
hand, no such finding was made concerning the right hand.  
These findings demonstrate that the carpal tunnel syndrome in 
the right wrist is not more than mild.  

The Board concludes that the medical findings on examination 
are of greater probative value than the Veteran's allegations 
regarding the severity of his right wrist disability.  The 
Board finds, accordingly, that the preponderance of the 
evidence is against the claim for an initial evaluation in 
excess of 10 percent for carpal tunnel syndrome of the right 
wrist.  



B.  Gastroesophageal reflux disease 

A 60 percent evaluation may be assigned for hiatal hernia 
with symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  A 30 
percent evaluation is assignable with persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  With 
two or more of the symptoms for the 30 percent evaluation of 
less severity, a 10 percent evaluation may be assigned.  
38 C.F.R. § 4.114, Diagnostic Code 7346.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The evidence supporting the Veteran's claim includes his 
statements.  In this regard, the Board notes that he claimed 
during the April 2006 VA examination that he had heartburn 
from four to seven times a week.  He stated that his symptoms 
lasted for several hours.  He also indicated that he used 
antacids.  

The evidence against the Veteran's claim includes the 
findings on the April 2006 VA examination.  The Board 
observes that the Veteran related that his appetite was good 
and his weight stable.  He denied any history of hematemesis 
or melena.  An examination revealed that the abdomen was soft 
with no guarding, rebound, masses or hepatosplenomegaly.  

In sum, while the Veteran reports heartburn (pyrosis) no 
other complaints such as trouble swallowing (dysphagia), 
regurgitation or substernal or shoulder pain related to the 
gastroesophageal reflux is noted.  Weight loss was not shown, 
and in fact, the Veteran was noted to be overweight.  In 
addition, there was no evidence of melena or hematemesis.  
Thus, the findings do not warrant a compensable evaluation.  
The medical evidence is of greater probative value than the 
Veteran's allegations regarding the severity of his 
gastroesophageal reflux disease.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim for an initial compensable evaluation for 
gastroesophageal reflux disease.


ORDER

An initial evaluation in excess of 10 percent for carpal 
tunnel syndrome of the right wrist is denied.

An initial compensable evaluation for gastroesophageal reflux 
disease is denied.


REMAND

The Veteran asserts that service connection is warranted for 
hypertensive heart disease and left renal infarct, and that 
an initial higher evaluation should be assigned for 
degenerative joint disease of his shoulders, knees, cervical 
spine and thoracolumbar spine.  

An echocardiogram in May 2004 revealed mild left ventricular 
enlargement, and mild aortic root enlargement.  The Board 
notes that a CT scan of the chest in February 2006 revealed 
that the heart was at the top normal size.  The Board 
acknowledges that following the April 2006 VA examination, it 
was concluded that there was no evidence to warrant a 
diagnosis of hypertensive heart disease.  However, a chest X-
ray study the following month demonstrated mild cardiomegaly.  
Thus, the Board finds that a cardiovascular examination 
should be scheduled to determine whether the Veteran 
currently suffers from hypertensive heart disease.

With regard to the claimed left kidney infarct, a CT scan of 
the chest in February 2006, while the Veteran was in service, 
revealed a relatively decreased enhancement of the 
superolateral aspect of the left kidney in a wedged 
distribution.  It was stated that this was suggestive of a 
renal infarct, which had not been present on examination in 
November 2002.  The pertinent impression was probable focal 
left renal infarct.  The VA examination report of April 2006 
noted the CT finding of February 2006 and that the Veteran 
indicated he had no symptoms.  Following 
the examination, the diagnosis was probable left renal 
infarct on computed axial tomography scan, not confirmed with 
any biopsy and no clinical correlation.  The Board finds that 
a new examination should be scheduled, to include objective 
testing to confirm or refute the presence of a left renal 
infarct and an opinion as to whether such constitutes a 
disability.

The Veteran also claims that a higher rating should be 
assigned for degenerative joint disease of the above-
mentioned joints.  On the VA examination in April 2006, the 
range of motion of the Veteran's thoracic spine was reported 
as being equal to that of the lumbar spine on the VA 
examination.  The examination report, however, fails to 
include the range of motion of the lumbar spine.  Thus, a new 
examination is needed.

Finally, the Board notes that the Veteran has not been 
provided adequate VCAA notice with respect to his claims for 
service connection, as the March 2006 letter did not advise 
the Veteran of what is necessary to substantiate a claim for 
service connection.  Thus, corrective VCAA notice should be 
provided on remand.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  Ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied with respect to the claims for 
service connection for hypertensive heart 
disease and left renal infarct. 

2.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for cardiovascular 
disease, left renal infarct, and for 
arthritis of the shoulders, knees and 
spine since his discharge from service.  
After securing the necessary 
authorizations for release of this 
information, attempt to obtain copies of 
all treatment records referred to by the 
Veteran.

3.  The Veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of any arthritis.  The 
range of motion of the shoulders, knees, 
and cervical and thoracolumbar spine 
should be set forth.  The orthopedic 
examiner should comment on any functional 
impairment due to pain and the pathology 
associated with pain should be described.  
With respect to the subjective complaints 
of pain, the examiner should be requested 
to specifically comment on whether pain 
is visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disability and 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.  The 
examiner should attempt to quantify the 
degree of additional impairment, if any, 
during flare-ups.  All necessary tests 
should be performed.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.

4.  The Veteran should be afforded a VA 
cardiovascular examination to determine 
whether the Veteran suffers from heart 
disease.  The examiner is requested to 
furnish an opinion as to whether 
hypertensive heart disease is present 
and, if so, whether it is related to any 
findings in service or the Veteran's 
service-connected hypertension.  The 
examiner should also comment on 
whether the Veteran's cardiomegaly 
represents hypertensive heart disease.  
The rationale for any opinion expressed 
should be set forth.  All necessary 
tests should be performed.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination.

5.  The Veteran should be afforded a VA 
renal examination to determine the 
current existence of left renal infarct 
and whether any disability exists.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.  Objective testing should be 
accomplished to confirm or refute the 
existence of a left renal infarct.  If a 
left renal infarct is currently shown, 
the examiner should indicate whether such 
finding represents a chronic renal 
disability versus being merely a 
radiological finding with no residual 
symptom or disability.

6.  Following completion of the above, 
the evidence should again be reviewed to 
determine whether the Veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


